Title: To James Madison from Jacquelin Ambler, 10 May 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond, Virga. 10th. May 1783
To my great mortification Mr. Newton is not yet come to the Assembly and, altho’ I wrote pressingly to him last week to send me the Bill, I have received no Answer. I hinted in my last the probability of your drawing from Mr. Newton’s Bill a part of the Arrears due to you, supposing some of the Gentlemen of the Delegation to have received nearly the amount of their Salaries: will you write me your Opinion as to the practicability of your being ava[i]led in this way. I find Mr. Mercer, as well as Mr. Jones, has given directions to their friends here to draw in their behalf when the Treasury is in Cash; by this it should seem they prefer this mode to that which I had adopted of purchasing Bills on the joint Accot. & remitting them to Philada. it must be obvious to them that both cannot be done.
Bills, such as I approve, are become scarce, if this was not the case, I confess I should be at a loss to know how to act, as some of the Gentlemen prefer the receiving their proportions here. Yours[,] Mr. Randolph will remit, unless you direct the contrary, whenever the Circumstances of the Treasury will enable me to make a dividend.
Yr friend & Servt
J. A.
